Citation Nr: 1403176	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-43 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right carpal tunnel syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.






INTRODUCTION

The Veteran served on active duty from December 1981 to December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veterans Benefits at Discharge unit in Salt Lake, Utah, which, in pertinent part, granted service connection for right carpal tunnel syndrome (CTS), with a noncompensable rating assigned, effective from January 1, 2010.  

The Veteran perfected an appeal regarding the right CTS issue as well as his claim of entitlement to a higher initial rating for an anxiety disorder.  In March 2013, the Board remanded both issues for additional development.  

By an August 2013 rating decision, the RO granted an increased rating of 20 percent for right CTS, effective January 1, 2010.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for right CTS remains before the Board.  

The August 2013 rating decision also granted a 100 percent disability rating for anxiety disorder from the January 1, 2010, effective previously assigned for the award of service connection.  As this represents a full grant of the benefit sought on appeal, the issue will not be considered herein.  

The Veteran provided testimony during a hearing before the undersigned at the San Diego, California, RO in March 2012.  A transcript of the hearing is of record.  



FINDING OF FACT

Right CTS has been productive of, at worst, moderate incomplete paralysis of the median nerve throughout the claim period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for right (minor) CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.26, 4.124a, Diagnostic Code 8615 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  He has not identified any outstanding treatment records.    

Additionally, the Veteran was provided VA examinations in December 2009 and July 2013 to assess the current severity of the right CTS disability.  Following the physical examination, review of the claims file, and interview of the Veteran, the VA examination reports provided all of the information necessary to properly evaluate the Veteran's right CTS disability.   

The issue on appeal was previously before the Board in March 2013, when it was remanded for additional development.  In accordance with the remand instructions, records of ongoing VA treatment since July 2011 were obtained and associated with the claims file, the Veteran was provided with the July 2013 VA examination, and a supplemental statement of the case was issued in August 2013.  Because the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right CTS has been rated as 20 percent disabling under Diagnostic Code 8615 for neuritis of the median nerve.  The evidence demonstrates that the Veteran is left-handed, so the right hand is rated as the minor hand.  Under Diagnostic Code 8615, a 20 percent rating is assigned for moderate incomplete paralysis of the minor hand.  A 40 percent rating is assigned for severe incomplete median nerve paralysis of the minor hand.  Complete paralysis of the minor hand is rated as 50 percent disabling.  38 C.F.R. § 4.124a , Diagnostic Code 8615 (2013).  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a (2013).  

The Veteran received a VA General Medical Examination in December 2009, where he described right CTS symptoms since 2003.  Regarding the right wrist, he described the pain at a level of three to five, presumably out of ten.  The right wrist became numb with extensive gripping, and the numbness was diffuse, causing tingling of his thumb, index, and middle finger.  When the pain was excessive, he used a brace, in which he also slept at night.  The hand did not get hot or red, but it did give way and fatigued easily.  The Veteran reported that the hand was also weak but was not stiff and did not swell.  Upon examination, there was a very minimal degree of wrist pain, and the Phalen's and Tinel signs were negative.  The examiner diagnosed right CTS with a mild to moderate degree of functional impairment.  

During the March 2012 Board hearing, the Veteran reported pain and numbness in his right wrist on use.  He stated that he used his motorcycle rather than driving a car because it was easier to maneuver the steering on the motorcycle.  

VA treatment records throughout this period are significant for a Nerve Conduction and Electromyography (EMG) study performed in March 2013.  The impression was of mild to moderate median neuropathy at the wrist with evidence of chronic denervation bilaterally.  

During a July 2013 VA examination, the Veteran described his symptoms, including during flare-ups, as intermittent, sharp pain, twice daily depending on activity, which could last for hours and which he rated as a six out of ten in severity.  The examiner found full range of motion of the right wrist without any objective evidence of pain on motion and without any additional limitation of function following repetitive motion.  There was no tenderness upon palpation, no ankylosis, and full strength in the wrist.  The examiner stated that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups or with repetitive use over a period of time, which would include limitation of range of motion.  However, the examiner stated that he was unable to quantify the degree of range-of-motion loss as it would vary due to severity of pain, weakness, fatigability, and overuse.

Upon examination of the peripheral nerves, the examiner noted moderate intermittent pain, moderate paresthesia and/or dysesthesia, and moderate numbness.  The muscle, reflex, and sensory testing were normal and there were no trophic changes.  Based on the examination findings, the examiner diagnosed moderate, incomplete paralysis of the right median nerve.  

The Board finds that the evidence demonstrates no more than moderate, incomplete paralysis present throughout the appellate period.  Despite the Veteran's reports of functional limitations, the medical evidence of record does not show that the degree of lost or impaired function is consistent with severe incomplete paralysis of the median nerve. 

In this regard, the evidence demonstrates that the median nerve impairment and residual symptoms have been described as mild or moderate throughout the claim period.  The December 2009 VA examiner described the right CTS functional impairment as mild to moderate.  The March 2013 Nerve Conduction and EMG study revealed mild to moderate median neuropathy at the wrist.  The July 2013 examiner found moderate intermittent pain, moderate paresthesia, and moderate numbness.  At no time has the Veteran's right CTS been described as, or found upon examination to be, "severe."  His right wrist has had full strength, normal reflexes, and intact sensory findings when tested.  There has been no muscle atrophy or swelling noted upon examination or in the Veteran's reports.  

Therefore, as the Veteran is left-hand dominant, and as the disability picture presented is consistent with, at worst, moderate incomplete paralysis of the median nerve of the minor wrist, the Board finds that a higher rating in excess of 20 percent is not warranted.  The right wrist disability has not been productive of severe incomplete paralysis as needed to warrant a higher disability rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8615. 

The Board has considered other potentially applicable diagnostic codes that provide for the assignment of separate or higher evaluations for the Veteran's disability.  The Board observes, however, that no other diagnostic codes or provisions provide for separate or higher ratings based on the evidence of record. 

The Veteran would not be entitled to a higher evaluation under Diagnostic Code 5214, which provides for a rating for ankylosis of the wrist, as ankylosis has not been demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013).  

The Board has also considered whether a separate rating under Diagnostic Code 5215, which provides for a 10 percent rating for either palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  However, such limitation of motion has not been demonstrated at any time throughout the period on appeal.  In fact, upon range-of-motion testing during the July 2013 VA examination, right wrist palmar flexion was 80 degrees or greater and dorsiflexion was 70 degrees or greater.  There was no evidence of pain on motion or any functional impairment upon repetitive testing.  While the examiner noted that there would be decreased range of motion due to such factors as pain, incoordination, fatigue, or flare-ups, he found that he would be unable to state exactly how limited the right wrist range of motion or function would be impaired due to the varying degrees of symptoms or flare-ups.  Moreover, there is no indication that the limitation would be so severe as to decrease palmar flexion from 80 degrees or greater to in line with the forearm or to decrease dorsiflexion from 70 degrees or greater to 15 degrees.  The Veteran's own statements and testimony do not support such a severe limitation, including during a flare-up.  

The medical evidence shows that the degree of lost or impaired function for right CTS with neuritis or neuropathy of the median nerve is consistent with, at most, moderate incomplete paralysis of the median nerve, throughout the claim period.  As such, a schedular rating in excess of 20 percent is not warranted.  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the Veteran's service-connected right CTS with median nerve neuritis or neuropathy reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service-connected right wrist disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  The rating criteria are, therefore, adequate to evaluate the Veteran's right wrist CTS and referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for right CTS is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


